                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


LISA SAWTELLE,
    Plaintiff,



    v.                                        CIVIL ACTION NO.
                                              19-11614-RGS


ANDREW SAUL, Commissioner of
Social Security,
    Defendant.

                         PROCEDURAL ORDER

                         October 18, 2019

BOWLER, U.S.M.J.

     On July 26, 2019, plaintiff Lisa Sawtelle filed a complaint

seeking review of a decision by defendant Andrew Saul,

Commissioner of Social Security (“the Commissioner”), “denying

plaintiff’s application for Social Security disability income

benefits and supplemental security income” benefits.     (Docket

Entry # 1) (capitalization omitted).    On December 5, 2018, an

administrative law judge (“ALJ”) addressed the claim for

disability insurance benefits and found plaintiff not disabled.

(Tr. 10-20).   The ALJ remanded the claim for supplemental

security income benefits to Disability Determination Services for

an initial determination.    (Tr. 10, 20).   On May 31, 2019, the

appeals counsel denied plaintiff’s request for review of the

ALJ’s decision.

     On October 11, 2019, defendant filed an answer along with

the administrative record.    The following briefing schedule will
control:   plaintiff shall file a motion seeking to reverse and/or

remand the Commissioner’s decision on or before November 15,

2019; the Commissioner shall file a response, including any

motion to affirm the decision, on or before December 13, 2019;

plaintiff may file an opposition to the Commissioner’s filing

14 days thereafter; and the Commissioner may file a reply to any

such opposition 14 days thereafter.   In light of this Order, the

October 22, 2019 scheduling conference is canceled.



                                /s/ Marianne B. Bowler
                            MARIANNE B. BOWLER
                            United States Magistrate Judge




                                2
